DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samir S. Khoury on 07/27/2022.
The application has been amended as follows: 
Amendment to the claims:

	Claim 1, line 17 “flange-shaped bottom parts” should be amended to –bottom flange parts–
 	
Claim 1, lines 19-20 “the flange-shaped bottom parts” should be amended to –the bottom flange parts–
 	Claim 1, line 22 “each of the locking parts” should be amended to –each of the pair of front and back locking parts–
 	Claim 1, line 26 “the direction” should be amended to –a direction–
 	Claim 1, lines 27-28 “the flange-shaped bottom parts” should be amended to –the bottom flange parts–
 	


 	Claim 2, line 2 “each locking part” should be amended to –each said locking part–
 	
 	Claim 9, line 9 “a pair of flange-shaped bottom parts” should be amended to –a pair of bottom flange parts–
	Claim 9, line 15 “the wall parts” should be amended to –the pair of opposite wall parts–
	Claim 9, line 21 “the direction” should be amended to –a direction–
	Claim 9, line 22 “the flange-shaped bottom parts” should be amended to –the pair of bottom flange parts–
 	Claim 9, lines 26-27 “the pair of flange-shaped bottom parts” should be amended to –the pair of bottom flange parts–
	Claim 9, line 29 “the pair of flange-shaped bottom parts” should be amended to –the pair of bottom flange parts–
	Claim 9, line 29 “the up-down” should be amended to –an up-down–
	Claim 12, lines 2 “on outer surfaces” should be amended to –on the outer surfaces–
	Claim 12, lines 4-5 “the flange-shaped bottom parts” should be amended to –the pair of bottom flange parts–
	Claim 13, line 2 “on outer surfaces” should be amended to –on the outer surfaces–
	Claim 14, line 2 “on outer surfaces” should be amended to –on the outer surfaces–
	Claim 14, line 3 “and outer surfaces” should be amended to –and the outer surfaces–
	Claim 14, lines 4-5 “the flange-shaped bottom parts” should be amended to –the pair of bottom flange parts–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of an anti-vibration device. However, the prior art of record have failed to teach at least the combination of an anti-vibration device comprising: an anti-vibration device body in which an insulator is interposed between a first attachment member and a second attachment member, the first attachment member, the second attachment member, and the insulator being integrated together; and a bracket including facing front and back wall parts facing each other in a front-back direction, between which the anti-vibration device body press-fitted in a right-left direction orthogonal to the front-back direction and an up-down direction and fixed via the second attachment member, wherein the second attachment member includes a frame member, and an outer tubular member fixed to the frame member, at least one of the outer tubular member and the frame member of the second attachment member is provided with a pair of front and back locking parts that are locked to the front and back wall parts to restrict movement of the anti-vibration device body in a direction opposite to a press-fitting direction in which the anti- vibration device body is press-fitted to the bracket, flange-shaped bottom parts are provided at lower end parts of the front and back wall parts of the bracket, a lower surface of the outer tubular member and each of the flange-shaped bottom parts contact each other in the up-down direction in a state in which the anti- vibration device body is press-fitted and fixed in the bracket, and each of the locking parts includes an arm part provided on front and back outer surfaces of the outer tubular member or on front and back outer surfaces of the frame member and extending in the direction opposite to the press-fitting direction and a hook part provided at an end part of the arm part in the direction in which the arm part extends and locked to a part to be locked provided on each of the flange-shaped bottom parts or on each of the front and back wall parts along with the other recitations as claimed in claims 1 and 9.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631